Citation Nr: 1202026	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 18, 1971 to February 8, 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the RO.

In June 2009, the Board denied service connection for a low back disorder.  

In January 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to vacate the June 2009 decision and to remand this matter to the Board for further development.

The Board remanded the case to the RO so that the Veteran could be scheduled for a hearing in May 2010.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2010.  

The Board requested an expert medical opinion from VHA in April 2011.  

In September 2011, the Veteran's attorney submitted a medical opinion in response.  


FINDINGS OF FACT

1.  The Veteran is shown to have exhibited findings of acute lumbosacral strain manifested by pain and muscle spasms prior to entering active service in late November 1971.  

2.  On December 1, 1971, the Veteran was seen with complaints of low back pain and muscle spasm and was place on a physical profile due to a defect noted to be bilateral spondylolysis, L5 with no strenuous physical activity, to include no crawling, stooping, running, jumping, or prolonged standing or marching.    

3.  The bilateral spondylolysis, L5 is a developmental defect that unequivocally was present prior to service; a superimposed acquired back condition was not manifested in service or for many years thereafter.    

4.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to an acquired low back disorder following service.    

5.  Beginning in 1988, the Veteran is shown to have been treated for severe chronic pain with a severe scoliotic deviation of dorsolumbar spine, X-ray studies that "undoubtedly demonstrate[d] a bilateral spondylolysis, L5," a definite reaction to chronic inflammation along the lumbosacral region possibly due to a herniated L5 disc, Schmoral nodules at T12 and L1 through L4 and Scheurmann's disease.  

5.  In 1995, the Veteran is shown to have undergone low back surgery for degenerative disc disease after sustaining a work related injury.  

6.  No acquired low back disorder to include degenerative disc disease or any manifested by a scoliotic deviation of dorsolumbar spine, Schmoral nodules or Scheuermann's disease is shown to be due to an event or incident of the Veteran's brief period of active service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted by clear and unmistakable evidence showing that an acquired low back disability existed prior to service; the developmental anomaly manifested by a bilateral spondylolysis at L5 is not a disease or injury within the meaning of applicable legislations.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2011).  

2.  The Veteran's acquired low back disability manifested by degenerative disc disease, any scoliotic deviation of dorsolumbar spine, Schmoral nodules and Scheuermann's disease is not due to disease or injury that was incurred in or aggravated by active service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5216 redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2003 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records (with accompanying English translations when applicable), Social Security Administration records, VA examination reports, and lay statements.

The Board recognizes that the Veteran received Workman's Compensation.  See April 1995 Discharge Summary ("cc Medical Records Department Worker's Compensation Board").  

When the claims file suggests that there are Workman's Compensation records pertinent to the Veteran's claim, but which have not been obtained, either a remand is required to obtain the records, or a non-conclusory explanation needs to be provided as to why the Workman's Compensation records would have no reasonable possibility of substantiating the claim.  See  38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).  

In this case, there is no reasonable possibility that any Workman's Compensation records would substantiate the Veteran's claim for service connection.  In fact, such records tend to disprove the Veteran's claim as the injury would be considered related to a work-related injury other than service.  Therefore, a decision on the merits would not prejudice the Veteran.

The Veteran was afforded a VA examination in May 2004 and April 2005, and a VHA medical opinion was obtained in May 2011.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

Further, the April 2011 VA examination substantially complied with the Board's prior remand and that the record is sufficient for rating purposes.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by authorizing the release of private medical evidence and providing lay statements and written argument regarding his claim.  

Moreover, to the extent that the Board finds that the preponderance of the evidence is against the Veteran's claim, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  

Any deficiency in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection for a Back Disability

The Veteran asserts that his current back disability resulted from service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).   

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service.  

Aggravation may not be conceded, however, where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

In addition, temporary flare-ups of a preexisting injury or disease, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a disorder was not noted upon entry into service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  

A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, then the claim is one for service connection, not aggravation.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board notes that a higher court has clarified the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The initial question in this case is whether the Veteran's claimed disability was present prior to service.  In this instance, the report of the Veteran's November 1971 service induction examination was negative for any disabilities or defects of the spine.  

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  

In the absence of any clinical findings pertaining to a low back disability at the time of the Veteran's entrance examination, the presumption of soundness at entrance attaches.  

In the current case, the medical evidence clearly shows that the Veteran manifested low back manifestations prior to entering service.  A March 1970 private treatment record noted that the Veteran had injured his back at work four days earlier and had suffered from recurrent backaches prior to the current incident.  He was diagnosed with acute back strain.  An April 1970 private treatment record noted that the Veteran probably had a disc lesion.  

An April 1971 treatment record discussed the findings of an examination of the Veteran's lumbosacral spine conducted in March 1971; on that occasion, he complained of having low back pain and reported suffering a strain of his back while working during the winter of 1970 when he missed one month of work; the examiner concluded that the Veteran was not suffering from any specific or significant functional or structural abnormality of the lumbosacral spine and was qualified for military service, profile 1.  

An August 1970 treatment record recorded an impression of lumbosacral strain.  

As noted, the November 1971 service induction examination report was negative for any abnormalities of the spine.  However, on the same day of this examination on November 18, 1971, on a Report of Medical History form, the Veteran noted having or having had recurrent back pain, to include back trouble in August 1970.  

Less than two weeks later on November 30, 1971, a service treatment record noted that the Veteran had had low back pain for two years.  A X-ray study at that time was negative.  

Thereafter, a service treatment record dated on December 1, 1971 showed that the Veteran was noted to have low back pain and midline tenderness at L3-L4 and moderate paravertebral spasm.  A X-ray study was noted to be negative.    

When seen at the orthopedic clinic, the Veteran, who was noted to have been in his first week of basic training, complained of having low back pain of two-years duration (having injured it on the job) and missing two to three weeks of work in the past year.  On examination, he was noted to have poor posture and a kyphosis with some exaggerated lumbar lordosis.  There was decreased flexion.  

The X-ray studies were reported to show findings of a spondylolysis at L5, bilaterally, worse on the right.  

The Veteran then was assigned a L3T profile designation and placed on limited duty for 90 days beginning on December 1, 1971, with no crawling, stooping, running, jumping, prolonged standing or marching or strenuous physical activity.  He was subsequently discharged from service on February 8, 1972.  

The Veteran asserts in this case that he sustained an injury to his back in service on December 1, 1971 during basic training at Fort Dix and continued to have difficulties with his low back since that time in service.  

However, after service, the Board notes that the first evidence suggestive of medical treatment following service is a statement from a secretary for a chiropractor, who she indicated had treated the Veteran for his low back beginning in 1976 until he retired in 1998.

The next instance of medical treatment is a February 1988 private treatment record, noting that the Veteran had reported that he had fallen about 10 years earlier and had suffered trauma to his vertebrae at that time.   It was noted that he had reported being discharged from the military because of his "lumbago," which had worsened and was associated with an anomaly in structure.  The back pain was noted to have been worsening for a long time and to radiate down both legs.  

An examination at the time showed a severe scoliotic deviation of the dorsolumbar spine, and an X-ray study was noted to show findings "that undoubtedly demonstrated a bilateral spondylolysis at L5."  The examiner opined that the Veteran also had a definite reaction to a chronic inflammation along the lumbosacral region, most likely a "posterior facetta phenomenon" and an assumed herniated L5 disc.  

A May 1988 private treatment record also noted that the Veteran fell at work in September 1982 and had developed severe lumbago afterward.  The X-ray studies were noted to show the presence of Schmorl's nodes at T12 and L1 through L4.  

In a January 1995 statement, a private physician stated that the Veteran's back pain went back to when he was a "kid" and was aggravated during his military experience.  It was also noted that the Veteran had stated that surgery was recommended when he was in the military.  

In an April 1995 statement, another private physician noted that the Veteran's back problems were apparently the result of a work-related accident.  Thereafter, an April 1995 private treatment record noted that the Veteran had troubles with chronic low back pain, which had been reactivated by a recent injury at work.  

Later in April 1995, the Veteran underwent a decompressive laminectomy (L4 to L5) and fusion (L4 to the sacrum) and was noted upon entry into the private hospital as being admitted with known work-related injuries to the back.  He was discharged after surgery with diagnoses of chronic mechanical low back pain, degenerative disc disease, and spinal stenosis.

In an October 1995 statement, a private physician noted that the Veteran had chronic low back pain due to work-related injuries prior to his April 1995 surgery.  Six months after surgery, the doctor noted that he had very little, if any, back pain and reported feeling better than he had in years.  

In a May 1997 statement, the private physician noted that one of the Veteran's biggest problems was multilevel degenerative disc disease consistent with Scheuermann's disease.  It was noted that the Veteran was relatively young to have this and that it was the reason why he had required low back surgery.  In a March 2002 statement, the private physician stated that the Veteran was doing well with his low back area.

The Veteran underwent a VA spine examination in May 2004.  On that occasion, he described having an incident in basic training after jumping across a foxhole and landing in a ditch, he experienced a sudden onset of low back pain.  The Veteran added that his April 1995 spinal surgery had been a "miracle" for his low back.  He was diagnosed with spondylolysis L5-S1 and rotary lumbar scoliosis, and both of these conditions were noted to have existed prior to enlistment.  

The VA examiner opined that, in less than three months of basic training, these two preexisting conditions were minimally aggravated by physical stress, but without significantly altering the natural progression or ultimate outcome of these congenital/hereditary preexisting conditions.  

The VA examiner went on to state that, prior to service, the Veteran's true diagnosis was missed because specific X-ray  studies were not obtained until December 1971 during service.

A VA medical review of the record was conducted in April 2005.  The examiner reviewed the Veteran's claims file in its entirety and noted that the evidence clearly documented that the Veteran had a preexisting back problem prior to entering the military.  

The VA examiner opined that, after a careful review of the available evidence (pertaining to both active duty and subsequent treatment), there was no evidence that the Veteran's preexisting low back pain was permanently worsened or aggravated beyond natural progress by his active military service from November 18, 1971 to February 8, 1972.  

The VA examiner went on to state that there was no evidence in the service treatment records that documented any specific trauma and that it was quite clear that the spondylolysis noted on the December 1, 1971 X-ray study antedated the Veteran's entrance into the military.  

Finally, the VA examiner concluded that there was no evidence that the Veteran's two weeks of active duty caused or permanently aggravated the defect.  

An August 2010 letter from a private orthopedic surgeon stated that the diagnosis of spondylolysis in service was in error since no other orthopedic surgeon since had referred to this diagnosis and that he personally found no evidence to confirm the diagnosis.  He also stated that there was a single episode of low back pain that preceded service that resolved prior to entering service.  

The private physician essentially opined that the Veteran's injuries in service were causative of his current low back disorder and that there had been a continuity after service.  The private physician indicated that there was no preexisting injury before service, but did not address the medical records that reported that the Veteran experienced back pain after a work-related injury or the objective findings of lumbosacral strain noted several months before service.  

The Board obtained a VHA expert medical opinion in May 2011.  The specialist referenced a March 1970 record noting a diagnosis of acute back strain and documentation of a Workman's Compensation injury in March 1970 with persistent residuals and an April 1970 record that reflected that the Veteran tipped to the left in forward flexion and was wearing a supportive belt.  He further referenced an April 1971 record where a doctor found that the Veteran was not suffering from any specific or significant functional or structural abnormality of the lumbosacral spine and was qualified for military service.  The examination findings associated with this report included those of pain to palpation and spastic hamstrings.  

The VHA medical reviewer also noted that a December 1971 record during service reported a two year history of persistent back pain after a Workman's Compensation injury and that the service treatment records were silent for a recurrent in-service injury.  

The VHA medical reviewer noted that X-ray studies in service were interpreted to show a bilateral "spondylosis" at L5.  The impression was that of "spondylosis" at L5, bilateral with recommendation for a medical board.  

The VHA medical reviewer opined that the evidence of record clearly and unmistakably showed that the Veteran's low back defect was present prior to service; the condition was persistent prior to induction (tenderness and spasticity); and that the correct diagnosis, which prevailed post-service was L5 "spondylosis."   

The VHA medical reviewer added that it was not uncommon for X-ray studies to have a false negative and that this did not weigh in favor of the Veteran for an in-service injury or permanent aggravation beyond a normal expected progression of the Veteran's preservice injury.  He stated that the Veteran's "spondylosis" was present and predated the Veteran's active duty and that it was the subsequent cause for the progression of his degenerative disc disease, mechanical back pain, and subsequent spinal fusion.  

The VHA medical reviewer further stated that the Veteran's assertions of having an in-service injury did not correlate with his documentation and objective findings and that, even though the April 1971 examiner had an impression of no structural defects, the Veteran clearly demonstrated objective clinical findings of pain to palpation and hamstring spasticity at that time.  

The VHA medical reviewer concluded that, based on the review of the medical records, the Veteran's lumbar disc disease with subsequent spinal stabilization was not caused by or the result of military activity nor was it permanently aggravated beyond its normal expected progression.  The opinion was based current orthopedic literature as to establishing causation and expected progression of lumbar injury patterns.  

In September 2011, the Veteran's attorney submitted a statement from a private orthopedic surgeon in response to the VHA medical opinion.  The physician reported reviewing the VHA medical opinion and the Veteran's medical records and noted that there was no documentation that the VHA medical reviewer had obtained a medical history from the Veteran, examined him, or "personally reviewed x-ray studies of the patient's low back."  

The private physician further noted that the VHA medical reviewer's references to "current orthopedic literature as to establishing causation and expected injury patterns" did not include a statement of what these were or their relevance to the Veteran.

The private physician further noted that the VHA medical opinion that the Veteran had a preexisting "spondylolysis or spondylolisthesis" was not supported by the medical records in that an April 1971 orthopedic evaluation had noted that the oblique lumbosacral spine films were negative.  

These X-ray studies were noted by the private physician to have been "appropriate diagnostically at the time" and to have "remained diagnostic for spondylolysis and spondylolisthesis to the present time."  

The private physician noted that a December 1971 handwritten note questioned a diagnosis of "spondylolysis" and then referred the Veteran to the Orthopedic Clinic and that an earlier orthopedist (in April 1971) had ruled out a diagnosis of "spondylolysis or spondylolisthesis" . 

The private physician opined that the VHA medical reviewer had relied on an inaccurate factual premise when he stated that the military medical records were silent as to back pain during service, that the Veteran's medical history and his in-service medical records documented significant symptoms leading to referral from general medical clinic to the orthopedic clinic and that the Veteran's fitness for duty was changed based upon deterioration in his spinal condition.  

The private physician added that the history of  prior to service work-related low back pain did not rule out a significant and progressive condition occurring during the time in service.  

Initially, the Board again notes that an earlier July 2005 argument of the Veteran's representative that a VA examiner's reference to "two weeks" of active duty was an error because the Veteran had over two months of active service.  However, the identified examination report clearly reflected the VA examiner's correct acknowledgement that the service entrance date of November 18, 1971 and the subsequent finding of a spondylolysis on December 1, 1971 was a period was less than two weeks. 

Moreover, on careful review, this statement clearly reflects a meaningful observation about the timing of the Veteran's referral to the orthopedic clinic and his being placed on limited duty and being found to be unfit for duty during service due to a developmental defect manifested by a bilateral spondylolysis at L5.  

In addition, the Board notes that the May 2004 VA examiner's statement that the diagnosis of spondylolysis was missed because specific X-ray studies were not obtained until December 1971 reflects a key medical conclusion shared by the VHA medical reviewer that the statement that X-ray studies in March 1971 showed no functional or structural abnormality of the lumbar spine alone was not controlling in determining the Veteran's status before service.    

With regard to the April 2005 VA medical opinion, the VA reviewer stated that the Veteran clearly had a preexisting back problem prior to service and that there was no evidence during service or subsequent to service that the preexisting condition was permanently worsened or aggravated beyond its natural progression by service.  

This opinion was supplemented by the VA medical reviewer's finding that the service treatment records themselves did not document any specific trauma during service.  To the extent that the recently submitted private medical opinions may disagree with this assessment, the Board also finds the private physician's statement that the Veteran sustained "injuries" in service not to be supported by the medical evidence, but to be based solely on the Veteran's self-reported history and current lay assertions.  

Mostly importantly, without finding clear and unmistakable evidence to rebut the presumption of soundness, the Board finds the medical evidence to be uncontroverted in showing that the Veteran was determined based on X-ray studies to have an developmental anomaly described as a bilateral spondylolysis at L5, less than two weeks after entering active service, and was discharged as unfit for further active duty in February 1972 during the Vietnam era.  

While the Veteran now reports having had low back pain following an injury in service, the Board notes that the demonstrated bilateral spondylolysis at L5, by its very nature, existed prior to service.  Moreover, by law, the bilateral spondylolysis at L5 is not considered to be a disease or injury for VA compensation purposes.   For this reason, the bilateral spondylolysis at L5 cannot be found to have been incurred in or aggravated by the Veteran's brief service.  

The recently received private opinions have questioned the medical findings on the basis that the bilateral spondylolysis at L5 was not objectively shown by the competent evidence prior to service or thereafter.  

However, these opinions failed to address the private medical records dated in 1988 that expressly reported that a review of X-ray studies "undoubtedly demonstrate[d] bilateral spondylolysis to the L5."  

These reliable treatment records dated many years after service also first noted that the Veteran had a severe scoliotic deviation of the dorsolumbar spine and findings suggestive of a herniated L5 disc and "lumbago" that was related to posture and long term sitting or standing that was difficult to tolerate due to the structural anomaly noted by the X-ray studies.  

The record reflects that the May 2011 VHA medical reviewer was provided the claims files and is presumed to have reviewed the entire file.  Rizzo v. Shinseki, F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.")

There is no per se requirement that a medical examiner comment on specific records in the file; rather, it is the Board not the medical examiner that is responsible for providing an adequate statement that addresses the materially favorable evidence in the record.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), overruled on other grounds by 555 F.3d 1369 (Fed. Cir. 2009).

The VHA medical specialist provided a detailed rationale, reviewed the claims file, the Veteran's clinical history, and conducted a review of the relevant medical literature.  The mere fact that the specialist did not cite the medical literature relied upon is insufficient to establish that there was a deficiency in the VA examiner's medical knowledge to overcome the presumption of competency.  Id.

Hence, the Board finds the May 2011 medical opinion to be adequate to decide the claim.  D'Aries v. Peak, 22 Vet.App. 97, 103-104 (2008) (holding that a medical opinion is adequate where it is based upon the Veteran's medical history, examinations, and also describes the disability in sufficient detail).  

Here, on this record, the Board finds that the competent evidence establishes that none of the currently demonstrated acquired low disability is not due to a disease or injury of the Veteran's brief period of active service.  

To the extent that the private medical statement tends to relate the current acquired  back conditions to reported injuries in service, the opinion is found to be of limited probative value in that it is not supported by the medical evidence dealing with treatment rendered the Veteran in service or thereafter. 

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In the present case, the Veteran is competent to observe such continuous symptoms as pain.  Pain alone, however, does not constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  A chronic musculoskeletal back disability involving internal findings of the spine, particularly disc disease, would need to be shown by radiological testing, such as an MRI or x-rays.  

Accordingly, such a disability would not be "capable of lay observation," and this case is far closer to the scenario contemplated in Woehlaert than that addressed by Barr.  The fact that the Veteran would not be competent to diagnose degenerative disc disease substantially undermines the probative value of his lay statements.  

The Board is aware that the Veteran reports having back pain during and after service, the fact remains that his lay assertions alone cannot constitute competent evidence concerning questions of medical diagnosis or etiology.    

The Veteran testified that there were a couple incidents at the beginning of his service that caused him back pain.  The first was when a drill sergeant jumped on his back while he was doing push-ups, and the second, which led to him getting treatment in-service, was when he fell while jumping over a foxhole.  He was carrying a heavy backpack at the time.  After service, he reported having ongoing problems and receiving intermittent chiropractic treatment.  

The Board further notes the lay statements from the Veteran's wife and former employer.  However, the statement from his wife notes that he called to advise her he had injured his back, and the employer's statement detailed the Veteran's employment and that he returned to work following service under a waiver due to his back injury.  

However, the Board notes that neither individual witnessed an in-service injury, nor is either shown to have medical training or expertise to provide competent evidence as to medical diagnosis or etiology.   

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 

Significantly, the Board finds that the current lay assertions are not credible for the purpose of establishing a continuity of symptomatology referable to an acquired back condition beginning in service.  

The Veteran clearly reported having low back manifestations and receiving Workers' Compensation for a back injury prior to service, and his lay statements in connection with the medical treatment after service do not reflect ongoing symptoms related to an acquired back condition beginning with service.  (See November 2003 VA Form 21-526)  Such inconsistency undermines the veracity of his statements.  

Accordingly, the Board finds the Veteran's statements asserting a continuity of symptomatology since service lack credibility and are of limited probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

As the VA medical opinions are accompanied by adequate reasoning and are based on the medical evidence of record, they are assigned greater probative weight than the private medical statements.   

In particular, the private medical reviewer merely concludes that "[t]he history of a prior to service worked-related low back pain experience does not rule out the significant and progressive condition occurring during time in service."  (emphasis added).  Such a conditional relationship, in this case, denoted by the use of the words "does not rule out," is simply too speculative to support a grant of service connection, particularly given that the equivocal May 2011 medical opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  See also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); and Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1993). See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

Accordingly, on this record, the claim of service connection for a low back disorder must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


